 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALEX JOHN PONTILLO, II,                             No. 1:16-cv-001834-DAD-SKO
12                        Plaintiff,
13             v.                                         ORDER DIRECTING THE CLERK OF
                                                          THE COURT TO CLOSE THE CASE
14    STEVE JACOBSON,
                                                          (Doc. 67)
15                        Defendant.
16

17
              On June 7, 2019, the parties filed a joint stipulation dismissing the action with prejudice.
18
     (Doc. 67.) In light of the parties’ stipulation, this action has been terminated, see Fed. R. Civ. P.
19
     41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been
20
     dismissed with prejudice. Accordingly, the Clerk of the Court is directed to close this case.
21

22   IT IS SO ORDERED.
23

24
     Dated:     June 10, 2019                                         /s/   Sheila K. Oberto            .
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28
